Citation Nr: 1042172	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
an acquired psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Procedural History

For the sake of clarity, the Board will initially address the 
procedural history of the issue currently on appeal.  The Veteran 
filed a claim for service connection for depression in June 2003, 
which was denied by a rating decision dated February 2004.  In 
October 2004, the Veteran filed an application to reopen his 
claim of service connection for depression, and also submitted a 
notice of disagreement with respect to the February 2004 denial.  
Following a review of the Veteran's VA treatment records, the RO 
accepted an informal claim of service connection for PTSD, see 
March 2005 Deferred Rating Decision, which was denied in June 
2005.  In November 2005, the Veteran submitted a notice of 
disagreement with respect to the June 2005 denial of service 
connection for PTSD, and withdrew his appeal of service 
connection for depression.

The Veteran was awarded service connection for PTSD by a January 
2008 rating decision, based in part on a January 2008 VA 
examination.  The January 2008 VA examination report reflects 
Axis I diagnoses of PTSD and depressive disorder, not otherwise 
specified (NOS), and assigned separate Global Assessment of 
Functioning (GAF) scores of 55 for PTSD and 50 for depressive 
disorder, NOS.  In addition, the VA examiner noted that it is at 
least as likely as not that 50% of the Veteran's depression is 
related to his (now) service-connected PTSD. 

The Board is mindful that when a claimant has both service-
connected and non-service-connected disabilities, the Board must 
attempt to discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  In the instant case, while both the 
January 2008 and August 2009 VA examination reports provide 
separate GAF scores for the Veteran's service-connected PTSD and 
non-service-connected depressive disorder NOS, no other 
delineation of symptomatology is provided.  Furthermore, the 
Board notes that VA must consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held 
that a claim of entitlement to service connection for a 
psychiatric disorder included any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Id.  In light of the Court's holdings in Mittleider and Clemons, 
viewed in light of the January 2008 VA examination report 
indicating the Veteran's PTSD and depressive disorder NOS are 
related, the Board has broadened the issue on appeal as an 
increased initial evaluation for an acquired psychiatric 
disorder, to encompass both PTSD and depressive disorder.

VA Examination & Adjudication of TDIU

The Veteran asserts entitlement to an initial evaluation in 
excess of 50 percent for his service-connected acquired 
psychiatric disorder.  During the development of the instant 
claim, the Veteran was provided VA examinations in January 2008 
and August 2009.  As noted above, both VA examinations provide 
separate GAF scores for PTSD and depressive disorder NOS.  
Further, while the August 2009 VA examination report notes that 
the Veteran's inability to work does not appear to be related to 
his current PTSD symptoms, the etiology of the Veteran's 
unemployability remains unclear.  In this regard, the Board 
observes the Veteran has indicated he is unable to work, at least 
in part, due to his poor memory, and he suffers from impaired 
memory due to his psychiatric condition(s).  See, e.g., August 
2009 VA examination report.  Finally, the Board observes a 
February 2009 VA treatment record assigns a GAF score of 40, 
indicating serious symptomatology, though the basis for such 
assignment is unclear.  

In light of the evidence described above, the Board finds that 
the issue of entitlement to a total disability evaluated based 
upon individual unemployability (TDIU) due to service-connected 
disabilities has been raised by the record.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (a claim for a total disability 
rating based on TDIU is part of an increased rating claim when 
such a claim is raised by the record).  As the record remains 
unclear as to the severity of the Veteran's acquired psychiatric 
disorder and the etiology of the Veteran's unemployability, on 
remand, the Veteran must be provided a new VA examination and the 
issue of entitlement to TDIU must be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination to determine the current 
severity of the Veteran's acquired 
psychiatric disorder, to include PTSD and 
depressive disorder.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was completed.  The 
examination report should include a full 
psychiatric diagnostic assessment in 
accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV).  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of these 
conditions.  The examination report should 
include a Global Assessment of Functioning 
(GAF) score on Axis V and an explanation 
of the significance of the current levels 
of psychological, social, and occupational 
functioning which support the score.  The 
examiner should also specifically comment 
on the impact of these disorders upon the 
Veteran's social and industrial 
activities, including his employability.  
The rationale for all opinions expressed 
must be provided.

2.	Adjudicate the claim for TDIU, to include 
any other development deemed necessary, 
and readjudicate the claim for an 
increased initial rating for an acquired 
psychiatric disorder.  If the benefits 
sought on appeal, including entitlement to 
TDIU, are not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


